DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 1-4 of the remarks, filed 05/07/2021, with respect to claims 26-30 and 38-41 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 26, 27, 29, 30, 38-44 and the 35 USC 103 rejection of claim 28 of have been withdrawn. 

Allowable Subject Matter
Claims 26-44 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 26, the prior art of record neither shows nor suggests the combination of structural elements wherein members of the first set of data are associated with different points in the
(k, t, E) space, where t is time and E includes at least T1 and T2, T1 being spin-lattice relaxation and T2 being spin-spin relaxation, and where one or more of, t and E, vary non-linearly; a signal logic that produces an NMR signal evolution from the first set of data; a matching logic that selects, from a collection of stored signal evolutions, a selected stored signal evolution that matches the NMR signal evolution, where information concerning relative proportions of resonant species that contributed to the selected stored signal evolution is retrievable using the selected stored signal evolution.
Claims 27-41 depend from allowed claim 26 and are therefore also allowed.
With respect to claim 42, the prior art of record neither shows nor suggests the combination of structural elements wherein a data store that stores a dictionary of MRF signal evolutions, where members of the dictionary are combinations of information associated with two or more resonant 
Claims 43 and 44 depend from allowed claim 42 and are therefore also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PUB 2013/0271132 discloses a nuclear magnetic resonance (NMR) fingerprinting with parallel transmission.
US PUB 2015/0302579 discloses a nuclear magnetic resonance (NMR) fingerprinting with singular value decomposition (SVD) compression.

US PUB 2013/0265047 discloses a nuclear magnetic resonance (NMR) fingerprinting.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814.  The examiner can normally be reached on M-F (flex schedule).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858